IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 24, 2007
                                No. 06-10597
                             Conference Calendar           Charles R. Fulbruge III
                                                                   Clerk

KEITH CAMPBELL

                                          Plaintiff-Appellant

v.

SOCIAL SECURITY ADMINISTRATION; WILLIAM A HALTER, ACTING
COMMISSIONER OF SOCIAL SECURITY; MICHAEL J ASTRUE,
COMMISSIONER OF SOCIAL SECURITY; SECRETARY HEALTH AND
HUMAN SERVICES

                                          Defendants-Appellees


                 Appeals from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:05-CV-2434


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Keith Campbell, Texas prisoner # 1219880, has filed a motion for leave to
proceed in forma pauperis (IFP) on appeal. The district court denied Campbell’s
IFP motion and certified that the appeal was not taken in good faith. By moving




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-10597

for IFP status, Campbell is challenging the district court’s certification. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Aside from conclusional allegations, Campbell does not challenge the
district court’s analysis or its determination that he failed to present an arguable
or non-frivolous issue for appeal. Therefore, these issues are deemed abandoned.
See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987).
      Campbell has not shown that the district court’s certification was
incorrect. The instant appeal is without arguable merit and is thus frivolous.
Accordingly, Campbell’s request for IFP status is denied, and his appeal is
dismissed as frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.
1983); 5TH CIR. R. 42.2. Campbell’s motion for the appointment of counsel on
appeal is also denied.
      On May 21, 2007, this court barred Campbell, pursuant to 28 U.S.C.
§ 1915(g), from proceeding IFP in any civil action or appeal brought while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. Campbell v. Bear, No. 06-10196 (5th Cir. May 21, 2007)
(unpublished); Campbell v. Pace Setter Personnel, No. 06-10478 (5th Cir. May 21,
2007) (unpublished). This court also warned Campbell that any future frivolous
or repetitive filings in this court or any court subject to this court’s jurisdiction
would subject him to additional sanctions as would the failure to withdraw any
pending matters that are frivolous. Id. Despite this court’s warning, Campbell
persists in the prosecution of the instant frivolous appeal. Therefore, Campbell
is ordered to pay sanctions in the amount of $100, payable to the clerk of this
court. The clerk of this court and the clerks of all federal district courts within
this circuit are directed to refuse to file any civil complaint or appeal by
Campbell unless Campbell submits proof of satisfaction of this sanction. If
Campbell attempts to file any further notices of appeal or original proceedings
in this court without such proof the clerk will docket them for administrative

                                         2
                                No. 06-10597

purposes only. Any other submissions which do not show proof that the sanction
has been paid will be neither addressed nor acknowledged.
     MOTIONS DENIED; APPEAL DISMISSED; SANCTION IMPOSED.




                                      3